 Case:Case
       4:19-cv-01024-HEA
           1:18-cv-01124-RPDoc.Document
                                #: 20 Filed:
                                        16 04/16/19
                                             Filed 04/08/2019
                                                      Page: 1 of Page
                                                                 4 PageID
                                                                      1 of #:
                                                                           4 182



                             IN THE UNITED STATES DISTRICT COURT
                              FOR THE WESTERN DISTRICT OF TEXAS
                                        AUSTIN DIVISION

DIRECT BIOLOGICS, LLC,                             §
                                                   §
                Plaintiff,                         §
                                                   §
v.                                                 §                  1:18-CV-1124-RP
                                                   §
DOUGLAS SPIEL,                                     §
                                                   §
                Defendant.                         §

                             JOINT PROPOSED SCHEDULING ORDER

        Pursuant to the Court’s April 1, 2019 Order [Doc. 12], the parties submit the foregoing

proposed scheduling order:

        Pursuant to Federal Rule of Civil Procedure 16, the following Scheduling Order is issued

by the Court:

        1.      A report on alternative dispute resolution in compliance with Local Rule CV-88

shall be filed on or before ​July 22, 2019​.

        2.      The parties asserting claims for relief shall submit a written offer of settlement to

opposing parties on or before ​July 1, 2019​, and each opposing party shall respond, in writing, on

or before ​July 15, 2019​. All offers of settlement are to be private, not filed. The parties are

ordered to retain the written offers of settlement and responses so the Court may use them in

assessing attorney’s fees and costs at the conclusion of the trial.

        3.      Each party shall complete and file the attached “Notice of Concerning Reference

to United States Magistrate Judge” on or before ​April 8, 2019​.




                                                                                                        1
 Case:Case
       4:19-cv-01024-HEA
           1:18-cv-01124-RPDoc.Document
                                #: 20 Filed:
                                        16 04/16/19
                                             Filed 04/08/2019
                                                      Page: 2 of Page
                                                                 4 PageID
                                                                      2 of #:
                                                                           4 183



       4.      The parties shall file all motions to amend or supplement pleadings or to join

additional parties on or before ​June 17, 2019​.

       5.      All parties asserting claims for relief shall file their designation of testifying

experts and serve on all parties, but not file, the materials required by Federal Rule of Civil

Procedure 26 (a)(2)(B) on or before ​September 6, 2019​. Parties resisting claims for relief shall

file their designation of testifying experts and serve on all parties, but not file, the materials

required by Federal Rule of Civil Procedure 26(a)(2)(B) on or before ​October 7, 2019​. All

parties shall file all designations of rebuttal experts and serve on all parties the materials required

by Federal Rule of Civil Procedure 26 (a)(2)(B) for such rebuttal experts, to the extent not

already served, 15 days from the receipt of the report of the opposing expert.

       6.      An objection to the reliability of an expert’s proposed testimony under Federal

Rule of Evidence 702 shall be made by motion, specifically stating the basis for the objection

and identifying the objectionable testimony, within ​11 days from the receipt of the written report

of the expert’s proposed testimony, or within ​11 days from the completion of the expert’s

deposition, if a deposition is taken, whichever is later.

       7.      The parties shall complete all discovery on or before ​November 30, 2019​.

       8.      All dispositive motions shall be filed on or before ​December 20, 2019 and shall

be limited to 20 pages. Responses shall be filed and served on all other parties not later than 14

days after the service of the motion and shall be limited to 20 pages. Any replies shall be filed

and served on all other parties not later than 7 days after the service of the response and shall be

limited to 10 pages, but the Court need not wait for the reply before ruling on the motion.




                                                                                                     2
 Case:Case
       4:19-cv-01024-HEA
           1:18-cv-01124-RPDoc.Document
                                #: 20 Filed:
                                        16 04/16/19
                                             Filed 04/08/2019
                                                      Page: 3 of Page
                                                                 4 PageID
                                                                      3 of #:
                                                                           4 184



       9.      The Court will set this case for final pretrial conference at a later time. The final

pretrial conference shall be attended by at least one of the attorneys who will conduct the trial for

each of the parties and by any unrepresented parties. The parties should consult Local Rule

CV-16(e) regarding matters to be filed in advance of the final pretrial conference.

       The parties shall not complete the following paragraph. It will be completed by the

Court at the initial pretrial conference to be scheduled by the Court.

       10.     This case is set for _______________
                                     Jury           trial commencing at 9:00 a.m. on

_____________________________________________,
                        April 6                20 _____.
                                                  20

       By filing an agreed motion, the parties may request that this Court extend any deadline

set in this Order, with the exception of the dipositive motions deadline and the trial date. The

Court may impose sanctions under Federal Rule of Civil Procedure 16(f) if the parties do not

make timely submissions under this Order.



       SIGNED on ________________________________________,
                               April 16                    20 _____.
                                                              19




                                                      ____________________________________
                                                      ROBERT PITMAN
                                                      UNITED STATES DISTRICT JUDGE




                                                                                                   3
 Case: 4:19-cv-01024-HEA Doc. #: 20 Filed: 04/16/19 Page: 4 of 4 PageID #: 185



                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE WESTERN DISTRICT OF TEXAS
                                   AUSTIN DIVISION

                                                  §
                                                  §
                                                  §
                                                  §

                        NOTICE CONCERNING REFERENCE TO
                         UNITED STATES MAGISTRATE JUDGE

       In accordance with the provisions of 28 U.S.C. § 626(c), Federal Rule of Civil Procedure 73,

and the Local Rules of the United States District Court for the Western District of Texas, the

following party ________________________________________________________________

through counsel _______________________________________________________________

       ___ consents to having a United States Magistrate Judge preside over the trial in this case.

       ___ declines to consent to trial before a United States Magistrate Judge.



                                                      Respectfully submitted,

                                                      __________________________________

                                                      Attorney for:

                                                      __________________________________




                                                  4
